Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Saito et al (Cancer Research, 2009, Vol. 69, pp. 4225-4234) teach that glucose deprivation occurring in solid tumors activated the Unfolded Protein Response (UPR) characterized by  a transcription program that  allows the tumor cell to survive under stress conditions.  Saito et al teach that any of the anti-diabetic biguanides, such as metformin, buformin and phenformin and the anti-tumor macrocyclic compound, versipelostatin, disrupt the UPR and induce cell death dependent on cellular glucose availability.  It is noted that the versipelostatin is an alternative to the biguanides for UPR disruption and not required to be in combination with the biguanides for disruption of the UPR.  Saito et al do not teach or suggest a combination of a statin with the anti-diabetic biguanides and an inhibitor of glycolysis in a pharmaceutical kit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643